Exhibit 10.3B
OMNITURE, INC.
2006 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
     Unless otherwise defined herein, the terms defined in the Omniture, Inc.
2006 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Award Agreement.
I. NOTICE OF STOCK OPTION GRANT

         
 
  Participant’s Name:    
 
       
 
       
 
  Participant’s Address:    
 
           
 
       

     You have been granted an option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

         
 
  Grant Number:    
 
       
 
       
 
  Date of Grant:    
 
       
 
       
 
  Vesting Commencement Date:    
 
       
 
       
 
  Exercise Price per Share:    
 
       
 
       
 
  Total Number of Shares Granted:    
 
       
 
       
 
  Total Exercise Price:    
 
       
 
       
 
  Type of Option:   ___ Incentive Stock Option (ISO)
 
       
 
      ___ Nonstatutory Stock Option (NSO)
 
       
 
  Term/Expiration Date:    
 
       
 
       
 
  Vesting Schedule:    

     Subject to accelerated vesting as set forth below or in the Plan, this
Option may be exercised, in whole or in part, in accordance with the following
four (4) year vesting schedule:
Twenty-five percent (25%) of the Shares subject to the Option will vest on the
one (1) year anniversary of the Vesting Commencement Date, and 1/48 of the
Shares subject to the Option will vest each month thereafter on the same day of
the month as the Vesting Commencement Date (and if there is no corresponding
day, on the last day of such month), provided that the Participant continues to
be a Service Provider through such vesting dates.
     Termination Period:
     This Option shall be exercisable for three (3) months after Participant
ceases to be a Service Provider, unless such termination is due to Participant’s
death or Disability, in which case this Option shall be exercisable for one
(1) year after Participant ceases to be Service Provider. Notwithstanding the
foregoing, in

 



--------------------------------------------------------------------------------



 



no event may this Option be exercised after the Term/Expiration Date as provided
above and may be subject to earlier termination as provided in Section 14(c) of
the Plan.
II. AGREEMENT
     A. Grant of Option.
          The Administrator hereby grants to individual named in the Notice of
Grant attached as Part I of this Agreement (the “Participant”) an option (the
“Option”) to purchase the number of Shares, as set forth in the Notice of Grant,
at the exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions of the Plan, which is incorporated
herein by reference. Subject to Section 19(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail.
          If designated in the Notice of Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code Section
422(d) it will be treated as a Nonstatutory Stock Option (“NSO”).
     B. Exercise of Option.
          1. Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Award Agreement.
          2. Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”) or in
such other form and manner as determined by the Administrator, which will state
the election to exercise the Option, the number of Shares in respect of which
the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable withholding taxes. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.
               No Shares will be issued pursuant to the exercise of this Option
unless such issuance and exercise comply with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares will be considered
transferred to Participant on the date the Option is exercised with respect to
such Exercised Shares.
     C. Method of Payment.
          Payment of the aggregate Exercise Price will be by any of the
following, or a combination thereof:
          1. cash;
          2. check;
          3. consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan; or

-2-



--------------------------------------------------------------------------------



 



          4. surrender of other Shares which, (a) in the case of Shares acquired
from the Company, either directly or indirectly, have been owned by the
Participant and not subject to a substantial risk of forfeiture for more than
six (6) months on the date of surrender, and (b) have a Fair Market Value on the
date of surrender equal to the aggregate Exercise Price of the Exercised Shares.
     D. Non-Transferability of Option.
          This Option may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution and may be exercised during the
lifetime of Participant only by Participant.
     E. Term of Option.
          This Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Award Agreement.
     F. Tax Obligations.
          1. Withholding Taxes. Participant agrees to make appropriate
arrangements with the Company (or the Parent or Subsidiary employing or
retaining Participant) for the satisfaction of all Federal, state, and local
income and employment tax withholding requirements applicable to the Option
exercise. Participant acknowledges and agrees that the Company may refuse to
honor the exercise and refuse to deliver Shares if such withholding amounts are
not delivered at the time of exercise.
          2. Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Participant herein is an ISO, and if Participant sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (a) the date two years after the Grant Date, or (b) the date one year
after the date of exercise, Participant will immediately notify the Company in
writing of such disposition. Participant agrees that Participant may be subject
to income tax withholding by the Company on the compensation income recognized
by Participant.
          3. Code Section 409A. Under Code Section 409A, an option that vests
after December 31, 2004 that was granted with a per share exercise price that is
determined by the U.S. Internal Revenue Service (the “IRS”) to be less than the
fair market value of a Share on the date of grant (a “discounted option”) may be
considered “deferred compensation.” An option that is a “discounted option” may
result in (a) income recognition by Participant (if they are a U.S. taxpayer)
prior to the exercise of the option, (b) an additional twenty percent (20%) tax,
and (c) potential penalty and interest charges. Participant acknowledges that
the Company cannot and has not guaranteed that the IRS will agree that the per
share exercise price of this Option equals or exceeds the fair market value of a
Share on the Date of Grant in a later examination. Participant agrees that if
the IRS determines that the Option was granted with a per share exercise price
that was less than the fair market value of a Share on the Date of Grant,
Participant will be solely responsible for Participant’s costs related to such a
determination.
          The Board reserves the right, to the extent it deems necessary or
advisable in its sole discretion, to unilaterally alter or modify this Award
Agreement to ensure that all Options provided to Participants who are U.S.
taxpayers are made in such a manner that either qualifies for exemption from or
complies with Section 409A of the Code; provided, however, that the Company
makes no representation that the Options will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to the Options.
     G. Entire Agreement; Governing Law.
          The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all

-3-



--------------------------------------------------------------------------------



 



prior undertakings and agreements of the Company and Participant with respect to
the subject matter hereof, and may not be modified adversely to Participant’s
interest except by means of a writing signed by the Company and Participant.
This Award Agreement is governed by the internal substantive laws, but not the
choice of law rules, of Utah. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or the Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of Utah and agree that such litigation shall
be conducted only in the courts of Utah, Fourth District, or the federal courts
for the United States for the 10th Circuit, and no other courts, where this
grant is made and/or to be performed.
     H. NO GUARANTEE OF CONTINUED SERVICE.
          PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS AN
EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR AT THE WILL OF THE COMPANY (AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE WITH PARTICIPANT’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PARTICIPANT’S RELATIONSHIP AS AN
EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR AT ANY TIME, WITH OR WITHOUT
CAUSE.
     I. Data Privacy.
          Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
Parents, Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.
          Participant understands that the Company and the Employer may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
          Participant understands that Data will be transferred to E*TRADE
FINANCIAL, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting Participant’s local human
resources representative. Participant authorizes the Company, E*TRADE FINANCIAL
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participants
participation in the Plan. Participant understands that Participant may, at any
time, view

-4-



--------------------------------------------------------------------------------



 



Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing Participant’s local
human resources representative. Participant understands, however, that refusing
or withdrawing consent may affect Participant’s ability to participate in the
Plan. For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, Participant understands that Participant may
contact Participant’s local human resources representative.
     J. Electronic Delivery.
          The Company may, in its sole discretion, decide to deliver any
documents related to the Participant’s participation in the Plan by electronic
means or to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
     K. Severability.
          The provisions of this Award Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
     By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement. Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement. Participant further agrees
to notify the Company upon any change in the residence address indicated below.

     
PARTICIPANT:
  OMNITURE, INC.  
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Print Name
 
   
 
   
Residence Address
  Title
 
   
 
   
 
   
 
   

-5-



--------------------------------------------------------------------------------



 



EXHIBIT A
OMNITURE, INC.
2006 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Omniture, Inc.
550 East Timpanogos Circle
Orem, Utah 84097
Attention: Stock Plan Administration
     1. Exercise of Option. Effective as of today,                     , ___,
the undersigned (“Purchaser”) hereby elects to purchase ___  shares (the “
Shares”) of the Common Stock of Omniture, Inc. (the “Company”) under and
pursuant to the 2006 Equity Incentive Plan (the “Plan”) and the Award Agreement
dated                     , ___ (the “Award Agreement”). The Exercise Price for
the Shares will be $                    .___, as required by the Award
Agreement.
     2. Delivery of Payment. Purchaser herewith delivers to the Company the full
Exercise Price for the Shares and any required withholding taxes to be paid in
connection with the exercise of the Option.
     3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.
     4. Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the Plan.
     5. Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
     6. Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Agreement, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. The terms of this
Exercise Notice are governed by, and construed in accordance with, the internal
substantive laws, but not the choice of law rules, of Utah. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the Option or the terms of the Award Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of Utah and agree that such litigation shall be conducted only in the courts of
Utah, Fourth District, or the federal courts for the United States for the 10th
Circuit, and no other courts, where this Option grant is made and/or to be
performed.

 



--------------------------------------------------------------------------------



 



     
Submitted by:
  Accepted by:
 
   
PURCHASER:
  OMNITURE, INC.  
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Its
 
   
Address:
  Address:
 
           
 
  Omniture, Inc. 
 
  550 East Timpanogos Circle      
 
  Orem, Utah 84097
 
  Attention: Stock Plan Administration      
 
   
 
         
 
  Date Received

-2-



--------------------------------------------------------------------------------



 



OMNITURE, INC.
2006 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
NON-U.S. PARTICIPANTS
     Unless otherwise defined herein, the terms defined in the Omniture, Inc.
2006 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Award Agreement.
III. NOTICE OF STOCK OPTION GRANT

         
 
  Participant’s Name:    
 
       
 
       
 
  Participant’s Address:    
 
           
 
       

     You have been granted an option to purchase Shares of the Company, subject
to the terms and conditions of the Plan and this Award Agreement, including
Exhibit B for Participant’s country (if any) as follows:

         
 
  Grant Number:    
 
       
 
       
 
  Date of Grant:    
 
       
 
       
 
  Vesting Commencement Date:    
 
       
 
       
 
  Exercise Price per Share:    
 
       
 
       
 
  Total Number of Shares Granted:    
 
       
 
       
 
  Total Exercise Price:    
 
       
 
       
 
  Type of Option:   Nonstatutory Stock Option (NSO)
 
       
 
  Term/Expiration Date:    
 
       
 
       
 
  Vesting Schedule:    

     Subject to accelerated vesting as set forth below or in the Plan, this
Option may be exercised, in whole or in part, in accordance with the following
four (4) year vesting schedule:
Twenty-five percent (25%) of the Shares subject to the Option will vest on the
one (1) year anniversary of the Vesting Commencement Date, and 1/48 of the
Shares subject to the Option will vest each month thereafter on the same day of
the month as the Vesting Commencement Date (and if there is no corresponding
day, on the last day of such month), provided that Participant continues to be a
Service Provider through such vesting dates.

 



--------------------------------------------------------------------------------



 



     Termination Period:
     This Option shall be exercisable for three (3) months after Participant’s
active service as a Service Provider ceases, unless such termination is due to
Participant’s death or Disability, in which case this Option shall be
exercisable for one (1) year after Participant’s active service as a Service
Provider ceases. Notwithstanding the foregoing, in no event may this Option be
exercised after the Term/Expiration Date as provided above and may be subject to
earlier termination as provided in Section 14(c) of the Plan.
IV. AWARD AGREEMENT
     A. Grant of Option.
          The Administrator hereby grants to individual named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) an option
(the “Option”) to purchase the number of Shares, as set forth in the Notice of
Grant, at the exercise price per share set forth in the Notice of Grant (the
“Exercise Price”), subject to the terms and conditions of the Plan and Exhibit B
for Participant’s country (if any), which are incorporated herein by reference.
Subject to Section 19(c) of the Plan, in the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Award
Agreement (including any terms in Exhibit B applying to Participant’s country),
the terms and conditions of the Plan will prevail.
     B. Exercise of Option.
          1. Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Award Agreement, including Exhibit B
for Participant’s country (if any).
          2. Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”) or in
such other form and manner as determined by the Administrator, which will state
the election to exercise the Option, the number of Shares in respect of which
the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable withholding taxes as set forth in Section F of this Award Agreement.
This Option will be deemed to be exercised upon receipt by the Company of such
fully executed Exercise Notice accompanied by such aggregate Exercise Price.
               No Shares will be issued pursuant to the exercise of this Option
unless such issuance and exercise comply with Applicable Laws.
     C. Method of Payment.
          Payment of the aggregate Exercise Price will be by any of the
following, or a combination thereof, at the election of Participant:
          1. cash;
          2. check; or
          3. consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan.

-2-



--------------------------------------------------------------------------------



 



     D. Non-Transferability of Option.
          This Option may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution and may be exercised during the
lifetime of Participant only by Participant.
     E. Term of Option.
          This Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Award Agreement (including any terms in Exhibit B
applying to Participant’s country).
     F. Tax Obligations.
          1. Withholding Taxes. Regardless of any action the Company or the
Parent or Subsidiary employing or retaining Participant (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by Participant is and remains Participant’s responsibility and that the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including, but not limited to, the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
dividends, if any; and (b) do not commit to structure the terms of the grant or
any aspect of the Option to reduce or eliminate Participant’s liability for
Tax-Related Items.
               Prior to the relevant taxable event, Participant agrees to make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations of the Company and/or the
Employer. In this regard, if permissible under local law, Participant authorizes
the Company and/or the Employer, at their discretion, to satisfy the obligations
with regard to all Tax-Related Items legally payable by Participant by one or a
combination of the following:
               (i) withholding from Participant’s wages or other cash
compensation paid to Participant by the Company and/or the Employer; or
               (ii) withholding from proceeds of the sale of Shares acquired
upon exercise of the Option; or
               (iii) arranging for the sale of Shares acquired upon exercise of
the Option (on Participant’s behalf and at Participant’s direction pursuant to
this authorization); or
               (iv) withholding in Shares, provided that the Company only
withholds the amount of Shares necessary to satisfy the minimum withholding
amount. If the Company satisfies the obligation for Tax-Related Items by
withholding a number of Shares as described herein, Participant shall be deemed
to have been issued the full number of Shares subject to the Option,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of the exercise of the Option.
               Finally, Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Participant’s participation in the Plan or Participant’s
purchase of Shares that cannot be satisfied by the means previously described.
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to deliver Shares if Participant fails to comply with
Participant’s obligations in connection with the Tax-Related Items as described
in this section.

-3-



--------------------------------------------------------------------------------



 



          2. Code Section 409A. Under Code Section 409A, an option that vests
after December 31, 2004 that was granted with a per share exercise price that is
determined by the U.S. Internal Revenue Service (the “IRS”) to be less than the
fair market value of a Share on the date of grant (a “discounted option”) may be
considered “deferred compensation.” An option that is a “discounted option” may
result in (a) income recognition by Participant (if they are a U.S. taxpayer)
prior to the exercise of the option, (b) an additional twenty percent (20%) tax,
and (c) potential penalty and interest charges. Participant acknowledges that
the Company cannot and has not guaranteed that the IRS will agree that the per
share exercise price of this Option equals or exceeds the fair market value of a
Share on the Date of Grant in a later examination. Participant agrees that if
the IRS determines that the Option was granted with a per share exercise price
that was less than the fair market value of a Share on the Date of Grant,
Participant will be solely responsible for Participant’s costs related to such a
determination.
               The Board reserves the right, to the extent it deems necessary or
advisable in its sole discretion, to unilaterally alter or modify this Award
Agreement to ensure that all Options provided to Participants who are U.S.
taxpayers are made in such a manner that either qualifies for exemption from or
complies with Section 409A of the Code; provided, however, that the Company
makes no representation that the Options will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to the Options.
     G. Entire Agreement; Governing Law.
          The Plan is incorporated herein by reference. The Plan and this Award
Agreement (including any terms in Exhibit B applying to Participant’s country),
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. This grant of Options
and the provisions of the Award Agreement (including any terms in Exhibit B
applying to Participant’s country), are governed by, and construed in accordance
with the internal substantive laws, but not the choice of law rules, of Utah.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Award Agreement
(including any terms in Exhibit B applying to Participant’s country), the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of Utah and agree that such litigation shall be conducted only in the courts of
Utah, Fourth District, or the federal courts for the United States for the 10th
Circuit, and no other courts, where this grant is made and/or to be performed.
     H. NO GUARANTEE OF CONTINUED SERVICE.
          PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS AN
EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR AT THE WILL OF THE COMPANY (AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE WITH PARTICIPANT’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PARTICIPANT’S RELATIONSHIP AS AN
EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR AT ANY TIME, WITH OR WITHOUT
CAUSE.

-4-



--------------------------------------------------------------------------------



 



     I. Nature of Grant.
          In accepting the grant, Participant acknowledges that:
          (1) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this Award
Agreement;
          (2) the grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of Options, or
benefits in lieu of Options, even if Options have been granted repeatedly in the
past;
          (3) all decisions with respect to future Option grants, if any, will
be at the sole discretion of the Company;
          (4) Participant is voluntarily participating in the Plan;
          (5) the Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of Participant’s employment contract,
if any;
          (6) the Option is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company or the Employer;
          (7) in the event that Participant is not an employee of the Company,
the Option grant and Participant’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company; and
furthermore, the Option grant will not be interpreted to form an employment
contract with any Parent, Subsidiary or affiliate of the Company;
          (8) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          (9) if the underlying Shares do not increase in value, the Option will
have no value;
          (10) if Participant exercises the Option and obtains Shares, the value
of those Shares acquired upon exercise may increase or decrease in value, even
below the Exercise Price;
          (11) in consideration of the grant of the Option, no claim or
entitlement to compensation or damages shall arise from termination of the
Option or diminution in value of the Option or Shares purchased through exercise
of the Option resulting from termination of Participant’s status as a Service
Provider by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws) and Participant irrevocably releases the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing this Award Agreement, Participant shall be deemed
irrevocably to have waived any entitlement to pursue such claim;
          (12) in the event of termination of Participant’s status as a Service
Provider (whether or not in breach of local labor laws), Participant’s right to
vest in the Option under the Plan, if any, will

-5-



--------------------------------------------------------------------------------



 



terminate effective as of the date that Participant is no longer actively a
Service Provider and will not be extended by any notice period mandated under
local law (e.g., active service would not include a period of “garden leave” or
similar period pursuant to local law); furthermore, in the event of termination
of active service as a Service Provider (whether or not in breach of local labor
laws), Participant’s right to exercise the Option after termination of service,
if any, will be measured by the date of termination of Participant’s active
service and will not be extended by any notice period mandated under local law;
the Administrator shall have the exclusive discretion to determine when
Participant is no longer actively a Service Provider for purposes of the
Participant’s Option grant;
          (13) the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding Participant’s
participation in the Plan, or Participant’s acquisition or sale of the
underlying Shares; and
          (14) Participant is hereby advised to consult with Participant’s own
personal tax, legal and financial advisors regarding Participant’s participation
in the Plan before taking any action related to the Plan.
     J. Data Privacy.
          Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
Parents, Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.
          Participant understands that the Company and the Employer may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
          Participant understands that Data will be transferred to E*TRADE
FINANCIAL, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting Participant’s local human
resources representative. Participant authorizes the Company, E*TRADE FINANCIAL
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participants
participation in the Plan. Participant understands that Participant may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Participant understands,
however, that refusing or withdrawing consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative.

-6-



--------------------------------------------------------------------------------



 



     K. Language.
          If Participant has received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control, unless otherwise prescribed by local law.
     L. Electronic Delivery.
          The Company may, in its sole discretion, decide to deliver any
documents related to the Participant’s participation in the Plan by electronic
means or to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
     M. Severability.
          The provisions of this Award Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
     By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement (including any terms in Exhibit B applying to Participant’s
country). Participant has reviewed the Plan and this Award Agreement (including
any terms in Exhibit B applying to Participant’s country) in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement
(including any terms in Exhibit B applying to Participant’s country).
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions relating to
the Plan and Award Agreement (including any terms in Exhibit B applying to
Participant’s country). Participant further agrees to notify the Company upon
any change in the residence address indicated below.

     
PARTICIPANT:
  OMNITURE, INC.    
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Print Name
 
   
 
   
Residence Address
  Title
 
   
 
   
 
   
 
   
 
   
 
   

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
OMNITURE, INC.
2006 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Omniture, Inc.
550 East Timpanogos Circle
Orem, Utah 84097
Attention: Stock Plan Administration
     7. Exercise of Option. Effective as of today,                     , ___,
the undersigned (“Purchaser”) hereby elects to purchase                     
shares (the “Shares”) of the Common Stock of Omniture, Inc. (the “Company”)
under and pursuant to the 2006 Equity Incentive Plan (the “Plan”) and the Award
Agreement dated                     , ___ (the “Award Agreement”) including any
terms in Exhibit B applying to Participant’s country. The Exercise Price for the
Shares will be $                    .___, as required by the Award Agreement.
     8. Delivery of Payment. Purchaser herewith delivers to the Company the full
Exercise Price for the Shares and any applicable Tax-Related Items as set forth
in Section F of the Award Agreement.
     9. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement (including any
terms in Exhibit B applying to Participant’s country) and agrees to abide by and
be bound by their terms and conditions.
     10. Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the Plan.
     11. Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
     12. Entire Agreement; Governing Law. The Plan and Award Agreement
(including any terms in Exhibit B applying to Participant’s country) are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement (including any terms in Exhibit B applying to Participant’s country)
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. The terms of this
Exercise Notice are governed by, and construed in accordance with, the internal
substantive laws, but not the choice of law rules, of Utah. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the Option grant or the terms of the Award
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of

 



--------------------------------------------------------------------------------



 



the State of Utah and agree that such litigation shall be conducted only in the
courts of Utah, Fourth District, or the federal courts for the United States for
the 10th Circuit, and no other courts, where this Option grant is made and/or to
be performed.

     
Submitted by:
  Accepted by:
 
   
PURCHASER:
  OMNITURE, INC.    
 
   
 
   
Signature
  By
 
   
 
   
Print Name
  Its
 
   
Address:
  Address:
 
   
 
 
  Omniture, Inc. 
 
  550 East Timpanogos Circle
 
  Orem, Utah 84097
 
  Attention: Stock Plan Administration 
 
   
 
     
 
   
 
  Date Received

-2-



--------------------------------------------------------------------------------



 



EXHIBIT B
OMNITURE, INC. 2006 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
SPECIAL TERMS FOR PARTICIPANTS OUTSIDE THE U.S.
This Exhibit B includes special terms and conditions applicable to Participants
in the countries below. These terms and conditions are in addition to those set
forth in the Award Agreement. Capitalized terms used, but not defined herein,
shall have the same meanings assigned to them in the Plan and the Award
Agreement.
This Exhibit B may also include information regarding exchange controls and
certain other issues of which Participant should be aware with respect to
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of April 2008. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that Participant not rely on the
information noted herein as the only source of information relating to the
consequences of Participant’s participation in the Plan because the information
may be out of date at the time Participant exercises the Options or sells Shares
he/she acquires under the Plan.
In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is
strongly advised to seek appropriate professional advice as to how the relevant
laws in Participant’s country apply to his or her specific situation.
If Participant is a citizen or resident of another country, or is considered a
resident of another country for local law purposes, the information contained in
this Appendix may not be applicable to him or her.
Argentina
Securities Law Disclaimer
The offering of Options and any Shares issued upon exercise is a private
transaction. This offer is not subject to the supervision of Argentine
governmental authorities. The Options and Shares are being awarded by the
Company on behalf of the Employer. The Options will not be granted on a regular
or monthly basis.
Exchange Control Reporting

 



--------------------------------------------------------------------------------



 



Participant acknowledges and understands that under regulations adopted by the
Argentine Monetary and Banking Authority (“BCRA”), he or she may purchase and
remit foreign currency with a value of up to US$2,000,000 per month for the
purpose of acquiring foreign securities, including Shares of the Company,
without prior approval from the BCRA. However, Participant must execute and
submit an affidavit to the BCRA, at the time the foreign currency is purchased,
confirming that he or she has not purchased and remitted in excess of
US$2,000,000 during the relevant month. Participant should consult with his or
her legal advisor regarding any approval or reporting obligations that he or she
may have with respect to the exercise of Options, the ownership of Shares and/or
the receipt of cash payments from abroad.
Australia
Securities Law Disclaimer
Participant acknowledges and understands that if Participant acquires Shares
upon exercise of the Option and Participant offers the Shares for sale to a
person or entity resident in Australia, the offer may be subject to disclosure
requirements under Australian law. Participant acknowledges and understands that
Participant should obtain legal advice on the disclosure obligations prior to
making any such offer.
Belgium
Share Account Reporting
If Participant is a Belgian resident, Participant acknowledges and understands
that Participant is required to report any security or bank account (including
brokerage accounts) maintained outside of Belgium on his or her annual tax
return.
Brazil
Exchange Control Reporting
Participant acknowledges and understands that if he or she is resident or
domiciled in Brazil that he or she must submit a declaration of assets and
rights held outside of Brazil to the Central Bank annually, if the aggregate
value of Participant’s assets and rights exceeds US$100,000. Assets and rights
that must be reported include: (i) bank deposits; (ii) loans; (iii) financing
transactions; (iv) leases; (v) direct investments; (vi) portfolio investments,
including Shares of the Company; (vii) financial derivative investments; and
(viii) other investments such as real estate.
Intent to Comply with Law
By accepting the Options, Participant agrees that he or she will comply with
Brazilian law when the Shares acquired upon exercise of the Options are sold.
Participant also agrees to report and pay any

-2-



--------------------------------------------------------------------------------



 



and all taxes associated with the exercise of the Options and sale of any Shares
issued when the Options are exercised.
Canada
Resale of Shares
Participant is permitted to sell Shares acquired upon exercise of the Options
through a designated broker provided the resale of Shares takes place outside of
Canada through the stock exchange on which the Shares are listed. Currently, the
Company’s Shares are listed on the Nasdaq Global Market.
Consent to Receive Information in English for Quebec Participants
The parties acknowledge that it is their express wish that the present
agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de la présente
convention, ainsi que de tous documents exécutés, avis donnés et proćedures
judiciares intentées, directement ou indirectement, relativement á ou suite á la
présente convention.
China
Form of Payment
Due to legal restrictions in China, Participant acknowledges and understands
that payment of the Exercise Price may be made solely by delivery (on a form
approved by the Administrator) of an irrevocable direction to a securities
broker approved by the Company to sell all of the Shares issued upon exercise of
the Option and to deliver to the Company from the sale proceeds an amount
sufficient to pay the Exercise Price and any Tax-Related Items, unless the
Company decides that a cashless sell-all exercise restriction is not required.
The balance of the sale proceeds, if any, will be delivered to Participant. All
cashless exercises of the Option shall be made through a broker approved by the
Company to handle such transactions.
Exchange Control Information
Participant understands and agrees that, due to exchange control laws in China,
Participant may be required to immediately repatriate the cash sale proceeds
from the exercise of the Option to China. Participant further understands that
such repatriation of the proceeds may need to be effected through a special
exchange control account established by the Company or a Parent, Subsidiary or
affiliate and Participant hereby consents and agrees that the proceeds from the
Option exercise may be transferred to such special account prior to being
delivered to Participant’s personal account.

-3-



--------------------------------------------------------------------------------



 



Denmark
Share Account Reporting
Participants may hold Shares acquired through the Plan in a safety-deposit
account (e.g., a brokerage account) with either a Danish bank or with an
approved foreign broker or bank. If the Shares are held with a foreign broker or
bank, Participant is responsible for informing the Danish Tax Administration
about the safety-deposit account. For this purpose, Participant must file a
Form V (Erklaering V) with the Danish Tax Administration.
In addition, if Participant opens a brokerage account (or a deposit account with
a U.S. bank), the brokerage account (or bank account, as applicable) will be
treated as a deposit account because cash can be held in the account. Therefore,
Participant must also file a Form K (Erklaering K) with the Danish Tax
Administration.
If Participant uses the cashless sell-all method of exercise (whereby all Shares
to which Participant is entitled are sold immediately upon exercise of the
Options), Participant is not required to file a Form V because Participant will
not hold any Shares. However if Participant opens a deposit account with a
foreign broker or bank to hold the cash proceeds, Participant is required to
file a Form K as described above.
Labor Law Acknowledgment
By accepting this Option, Participant acknowledges that he or she understands
and agrees that this grant relates to future services to be performed and is not
a bonus or compensation for past services.
Estonia
No country-specific terms apply.
Finland
No country-specific terms apply.
France
Language Consent
By clicking on the “I accept” button or by signing and returning this document
providing for the terms and conditions of this grant, Participant confirms
having read and understood the documents relating to this grant (the Notice of
Grant, the Plan and this Award Agreement) which were provided to Participant in
the English language. Participant accepts the terms of those documents
accordingly.

-4-



--------------------------------------------------------------------------------



 



En cliquant sur le bouton “J’accepte” ou en signant et renvoyant le présent
document décrivant les termes et conditions de cette attribution, Participant
confirme avoir lu et compris les documents relatifs à cette attribution (le
Formulaire d’Attribution, le Plan et ce Contrat d’Attribution) qui ont été
communiqués au Participant en langue anglaise. Participant en accepte les termes
en connaissance de cause.
Exchange Control Reporting
Participant acknowledges and understands that if he or she receives Shares upon
exercise, he or she may only hold those Shares outside of France if he or she
declares all foreign accounts, whether open, current, or closed, in his or her
income tax return. Participant must also declare to the customs and excise
authorities any cash or securities Participant imports or exports without the
use of a financial institution when the value of the cash or securities is equal
to or exceeds €7,600.
Germany
Exchange Control Reporting
Participant acknowledges and understands that cross-border payments in excess of
€12,500 must be reported monthly. If Participant uses a German bank to transfer
a cross-border payment in excess of €12,500 in connection with the purchase or
sale of Shares, the bank will make the report. In addition, Participant must
report any receivables or payables or debts in foreign currency exceeding an
amount of €5,000,000 on a monthly basis. Finally, Participant must also report
his or her holdings annually in the unlikely event that Participant holds Shares
representing 10% or more of the total or voting capital of the Company.
Hong Kong
Securities Law Disclaimer
The contents of the Award Agreement have not been reviewed by any regulatory
authority in Hong Kong. Participant is advised to exercise caution in relation
to the offer. If Participant has any doubt about any of the contents of the
Award Agreement or the Plan, Participant should obtain independent professional
advice.
This offer of the Option and the Shares underlying the Option is not a public
offer of securities and is available only for Employees, Directors and
Consultants of the Company or any of its Parents and Subsidiaries participating
in the Plan.
India
Fringe Benefit Tax

-5-



--------------------------------------------------------------------------------



 



In accepting the Option, Participant consents and agrees to assume any and all
liability for fringe benefit tax that may be payable by the Company and/or the
Employer in connection with the Option. Participant further understands that the
Option is contingent upon Participant’s agreement to assume liability for any
fringe benefit tax payable on the Option.
In accepting the Option, Participant agrees that the Company and/or the Employer
may collect the fringe benefit tax from Participant by any of the means set
forth in section F of the Award Agreement or by any other reasonable method
established by the Company and/or the Employer. Participant also agrees to
execute any other consents or elections required to accomplish the foregoing,
promptly upon request by the Company and/or the Employer.
Exchange Control Reporting
Participant understands that he or she must repatriate to India any proceeds
from the sale of Shares acquired under the Plan and any dividends received in
relation to the Shares and convert the funds into local currency within ninety
(90) days of receipt. Participant must obtain a foreign inward remittance
certificate (“FIRC”) from the bank where the foreign currency is deposited and
maintain the FIRC as evidence of the repatriation of funds in the event the
Reserve Bank of India or the Employer requests proof of repatriation.
Italy
Form of Payment
Due to legal restrictions in Italy, Participant acknowledges and understands
that payment of the Exercise Price may be made solely by delivery (on a form
approved by the Administrator) of an irrevocable direction to a securities
broker approved by the Company to sell all of the Shares issued upon exercise of
the Option and to deliver to the Company from the sale proceeds an amount
sufficient to pay the Exercise Price and any Tax-Related Items, unless the
Company decides that a cashless sell-all exercise restriction is not required.
The balance of the sale proceeds, if any, will be delivered to Participant. All
cashless exercises of the Option shall be made through a broker approved by the
Company to handle such transactions.
Data Privacy
Notwithstanding any provision of the Award Agreement, this paragraph in the
Exhibit B applies in regards to data privacy in Italy.
     Participant hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of personal data as
described in the Award Agreement and in this paragraph of the Exhibit B by and
among, as applicable, the Employer, the Company and its Parents, Subsidiaries
and affiliates for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

-6-



--------------------------------------------------------------------------------



 



     Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
     Participant also understands that providing the Company with Participant’s
Data is necessary for the performance of the Plan and that Participant’s denial
to provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect Participant’s ability to participate in
the Plan. The Controller of personal data processing is Omniture, Inc., with
registered offices at 550 East Timpanogos Circle, Building G, Orem, Utah 84097,
United States of America, and, pursuant to Legislative Decree no. 196/2003, it
has a representative in Italy. Participant understands that Participant’s Data
will not be publicized, but it may be transferred to E*TRADE FINANCIAL, banks,
other financial institutions or brokers and/or their agents involved in the
management and administration of the Plan. Participant further understands that
the Company and/or any Parent, Subsidiary or affiliate will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of Participant’s participation in the Plan, and
that the Company and/or any Parent, Subsidiary or affiliate may each further
transfer Data to third parties assisting the Company in the implementation,
administration and management of the Plan, including any requisite transfer to
E*TRADE FINANCIAL or another third party with whom Participant may elect to
deposit any Shares acquired under the Plan. Such recipients may receive,
possess, use, retain and transfer the Data in electronic or other form, for the
purposes of implementing, administering and managing Participant’s participation
in the Plan. Participant understands that these recipients may be located in the
European Economic Area, or elsewhere, such as the United States. Should the
Company exercise its discretion in suspending all necessary legal obligations
connected with the management and administration of the Plan, it will delete
Participant’s Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.
Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by Applicable Laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Participant’s
Data abroad, including outside of the European Economic Area, as herein
specified and pursuant to Applicable Laws and regulations, does not require
Participant’s consent thereto as the processing is necessary to performance of
contractual obligations related to implementation, administration and management
of the Plan. Participant understands that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, Participant has the right to, including but not
limited to, access, delete, update, ask for rectification of Participant’s Data
and stop, for legitimate reason, the Data processing. Furthermore, Participant
is aware that Participant’s Data will not be used for direct

-7-



--------------------------------------------------------------------------------



 



marketing purposes. In addition, the Data provided can be reviewed and questions
or complaints can be addressed by contacting Participant’s local human resources
representative.
Plan Document Acknowledgement
In accepting the Option, Participant acknowledges that he or she has received a
copy of the Plan and the Award Agreement and has reviewed the Plan and the Award
Agreement, including this Exhibit B, in their entirety and fully understands and
accepts all provisions of the Plan and the Award Agreement, including this
Exhibit B.
Participant further acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Award Agreement: Tax
Obligations; Entire Agreement; Governing Law; No Guarantee of Continued Service;
Nature of Grant; Language; and the Data Privacy paragraph included in this
Exhibit B.
Japan
Exchange Control Reporting
If Participant acquires Shares valued at more than ¥100,000,000 in a single
transaction, Participant must file a Securities Acquisition Report with the
Ministry of Finance through the Bank of Japan within 20 days of the purchase of
the Shares.
In addition, if Participant pays more than ¥30,000,000 in a single transaction
for the purchase of Shares when Participant exercises the Option, he or she must
file a Payment Report with the Ministry of Finance through the Bank of Japan by
the 20th day of the month following the month in which the payment was made. The
precise reporting requirements vary depending on whether or not the relevant
payment is made through a bank in Japan.
A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that Participant pays upon a one-time transaction
for exercising the Option and purchasing Shares exceeds ¥100,000,000, then
Participant must file both a Payment Report and a Securities Acquisition Report.
Korea
Exchange Control Reporting
If Participant realizes US$500,000 or more from the sale of Shares, he or she
must repatriate the proceeds to Korea within eighteen months of the sale.
In addition, if Participant remits funds to purchase Shares, the remittance has
to be “confirmed” by a foreign exchange bank in Korea. This is an automatic
procedure (i.e., the bank does not need to

-8-



--------------------------------------------------------------------------------



 



“approve” the remittance), and it should take no more than a single day to
process. To receive the confirmation, Participant should submit (i) a prescribed
form application, (ii) the Notice of Grant, the Award Agreement and any other
Plan documents Participant received, and (iii) certificates of employment with
his or her local employer. Participant should check with the bank to determine
whether there are any additional requirements. This confirmation is not
necessary for cashless sell-all exercises since there is no remittance out of
Korea.
Mexico
Labor Law Acknowledgment
By accepting the Option, Participant acknowledges, understands and agrees that:
(i) the Option is not related to the salary and other contractual benefits
granted to Participant by the Employer; (ii) any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of Participant’s employment; and (iii) any benefit realized under the
Plan is a fringe benefit.
Policy Statement
The invitation the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability to Participant.
This invitation and the acquisition of Shares do not, in any way, establish a
labor relationship between Participant and the Company, and it does not
establish any rights between Participant and the Employer.
La invitación que the Company hace en relación con el Plan es unilateral y
discrecional, por lo tanto, the Company se reserva el derecho absoluto para
modificar o terminar el mismo, sin ninguna responsabilidad para usted.
Esta invitación y, en su caso, la adquisición de acciones, de ninguna manera
establecen relación laboral alguna entre usted y the Company y tampoco establece
derecho alguno entre usted y su empleador.
The Netherlands
Labor Law Acknowledgement
By accepting this Option, Participant acknowledges that: (i) the grant is
intended as an incentive for Participant to remain employed with his or her
current Employer and is not intended as remuneration for labor performed;
(ii) the grant is not intended to replace any pension rights or compensation;
and (iii) in the case of a merger, take-over or transfer of liability, the
benefits granted under the Plan will not transfer automatically to another
company.

-9-



--------------------------------------------------------------------------------



 



Prohibition Against Insider Trading
Participants that are residents of the Netherlands should be aware of the Dutch
insider trading rules, which may impact the sale of any Shares issued upon
exercise of the Options. In particular, Participant may be prohibited from
effecting certain Share transactions if he or she has insider information
regarding the Company. Below is a discussion of the applicable restrictions.
Participant is advised to read the discussion carefully to determine whether the
insider rules could apply to him or her. If it is uncertain whether the insider
rules apply, the Company recommends that Participant consult with his or her
legal advisor. Please note that the Company cannot be held liable if a
Participant violates the Dutch insider trading rules. Participant is responsible
for ensuring his or her compliance with these rules.
Dutch securities laws prohibit insider trading. Under Article 46 of the Act on
the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Company is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the stock price, regardless of the development of the price. The insider could
be any Participant of the Company or its Dutch Parent or Subsidiary who has
inside information as described above.
Given the broad scope of the definition of inside information, certain
Participants of the Company working at its Dutch Parent or Subsidiary may have
inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when they had such inside
information. By entering into the Award Agreement and participating in the Plan,
Participant acknowledges having read and understood the paragraphs above and
acknowledges that it is his or her responsibility to comply with the Dutch
insider trading rules, as discussed herein.
Poland
Exchange Control Reporting
By accepting this Option, Participant acknowledges that he or she is required to
transfer funds through a bank account if the transfer amount exceeds €15,000. In
addition, if Participant is a resident of Poland, Participant acknowledges that
he or she is responsible for complying with exchange control laws in Poland and
is required to report any Shares held upon exercise of the Option to the
National Bank of Poland.
Russia
Securities Law Disclaimer
The Award Agreement, this Exhibit B, the Plan and all other materials
Participant receives regarding his or her participation in the Plan do not
constitute advertising or an offering of securities in Russia. The issuance of
securities pursuant to the Plan has not and will not be registered in Russia and
therefore, the securities described in any Plan-related documents may not be
used for offering or public circulation in Russia.

-10-



--------------------------------------------------------------------------------



 



Exchange Control Reporting
Upon the sale of Shares acquired under the Plan, Participant must repatriate the
proceeds back to Russia within a reasonably short time after receipt of the
proceeds. Russian currency control restrictions concerning the use of special
bank accounts and reserving of funds with the Russian Central Bank were
effectively repealed on July 1, 2006. However, Participant is encouraged to
contact his or her personal advisor before remitting the sale proceeds to
Russia.
Participant acknowledges that he or she is not permitted to sell Shares directly
to other Russian legal entities or residents.
Singapore
Securities Law Disclaimer
The grant of the Award is being made on a private basis and is, therefore,
exempt from registration in Singapore.
Director Notification
Participant understands and acknowledges that if Participant is a director,
associate director or shadow director of a Singapore Parent or Subsidiary of the
Company, Participant is subject to certain notification requirements under the
Singapore Companies Act, regardless of whether Participant is a Singapore
resident or employed in Singapore. Among these requirements is an obligation to
notify the Singapore Parent or Subsidiary in writing when Participant receives
an interest (e.g., Options or Shares) in the Company. In addition, Participant
must notify the Singapore Parent or Subsidiary when Participant sells Shares of
the Company (including when Participant sells Shares acquired under the Plan).
These notifications must be made within two days of acquiring or disposing of
any interest in the Company. In addition, a notification must be made of
Participant’s interests in the Company within two days of becoming a director,
associate director or shadow director.
Spain
Nature of Grant
This provision supplements section I of the Award Agreement. In accepting the
grant, Participant acknowledges that he or she consents to participation in the
Plan and has received a copy of the Plan.
Participant understands that the Company, in its sole discretion, has
unilaterally and gratuitously decided to grant Options under the Plan to
individuals who may be Employees of the Company or a Parent, Subsidiary or
affiliate throughout the world. The decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind the Company or a Parent, Subsidiary or affiliate
on an ongoing basis. Consequently, Participant understands that the Option is
granted on the assumption and condition that the Option and the Shares issued
upon exercise of the Option shall not become a part of any employment contract
(either with the Company or a Parent, Subsidiary or affiliate) and shall not be
considered a

-11-



--------------------------------------------------------------------------------



 



mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, Participant understands that the grant
of the Option would not be made to Participant but for the assumptions and
conditions referred to above; thus, Participant acknowledges and freely accepts
that should any or all of the assumptions be mistaken or should any of the
conditions not be met for any reason, then any Option grant shall be null and
void.
Exchange Control Reporting
When receiving foreign currency payments derived from the ownership of Shares
(i.e., as a result of the sale of the Shares), Participant must inform the
financial institution receiving the payment, the basis upon which such payment
is made. Participant will need to provide the institution with the following
information: (i) his or her name, address, and fiscal identification number;
(ii) the name and corporate domicile of Company; (iii) the amount of the
payment; (iv) the currency used; (v) the country of origin; (vi) the reasons for
the payment; and (vii) additional information that may be required.
If Participant wishes to import the ownership title of the Shares (i.e., share
certificates) into Spain, he or she must declare the importation of such
securities to the Dirección General de Política Comercial e Inversiones
Exteriores.
To participate in the Plan, Participant must comply with exchange control
regulations in Spain that require that the purchase of Shares be declared for
statistical purposes. If a Spanish financial institution executes the
transaction, the institution will automatically make the declaration on
Participant’s behalf; otherwise, it is Participant’s responsibility to make the
declaration. In addition, Participant must file a declaration of ownership of
foreign securities each January.
Sweden
No country-specific terms apply.
Taiwan
Exchange Control Reporting
If Participant is a resident of Taiwan (including an expatriate holding an Alien
Resident Certificate), Participant may acquire foreign currency to purchase
Shares and remit the same out of or into Taiwan up to US$5,000,000 per year
without justification. If Participant is an expatriate employee who does not
have an Alien Resident Certificate, Participant may remit into Taiwan and
convert to local currency up to US$100,000 at each remittance with no annual
limitation. Remittance of funds for the purchase of Shares must be made through
an authorized foreign exchange bank. If the transaction amount is TWD500,000 or
more in a single transaction, Participant must submit a Foreign Exchange
Transaction Form to the remitting bank. If the transaction amount is US$500,000
or more in a single transaction, Participant must also provide supporting
documentation to the satisfaction of the remitting bank.

-12-



--------------------------------------------------------------------------------



 



United Arab Emirates/Dubai
Securities Law Disclaimer
The Plan is being offered only to qualified employees and is in the nature of
providing equity incentives to Employees of the Company’s affiliate in the
U.A.E.

-13-



--------------------------------------------------------------------------------



 



OMNITURE, INC.
2006 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
PARTICIPANTS IN FRANCE
     Unless otherwise defined herein, the terms defined in the Omniture, Inc.
2006 Equity Incentive Plan (the “U.S. Plan”) and the Rules of the Omniture, Inc.
2006 Equity Incentive Plan for the Grant of Options to Participants in France
(the “French Plan,” together with the U.S. Plan, the “Plan”) will have the same
defined meanings in this Award Agreement.

              V.   NOTICE OF STOCK OPTION GRANT    
 
           
 
  Participant’s Name:        
 
     
 
   
 
  Participant’s Address:        
 
           
 
           
 
           

     You have been granted an option to purchase Shares of the Company, subject
to the terms and conditions of the Plan and this Award Agreement, as follows:

             
 
  Grant Number:        
 
     
 
   
 
  Grant Date:        
 
           

             
 
  Vesting Commencement Date:        
 
     
 
   
 
           
 
  Exercise Price per Share: $        
 
           
 
           
 
  Total Number of Shares Granted:        
 
           
 
           
 
  Total Exercise Price: $        
 
           
 
           
 
  Type of Option:   Nonstatutory Stock Option (NSO)    
 
           

             
 
  Term/Expiration Date:        
 
     
 
   

     Vesting Schedule:
     Subject to accelerated vesting as set forth below or in the Plan, this
Option may be exercised, in whole or in part, in accordance with the following
four (4) year vesting schedule:
Twenty-five percent (25%) of the Shares subject to the Option will vest on the
one (1) year anniversary of the Grant Date, and 1/48 of the Shares subject to
the Option will vest each month thereafter on the same day of the month as the
Grant Date (and if there is no corresponding day, on the last day of such
month), provided that Participant continues to be a Service Provider through
such vesting dates. In no event will the Option vest prior to the first
anniversary of the Grant Date.

 



--------------------------------------------------------------------------------



 



     Termination Period:
     This Option shall be exercisable for three (3) months after Participant’s
active service as a Service Provider ceases, unless such termination is due to
Participant’s (i) Disability (as defined in the French Plan), in which case this
Option shall be exercisable for one (1) year after Participant’s active service
as a Service Provider ceases or (ii) death, in which case this Option shall be
exercisable for six (6) months after the Participant’s death. Notwithstanding
the foregoing and except in the event of the Participant’s death, in no event
may this Option be exercised after the Term/Expiration Date as provided above
and may be subject to earlier termination as provided in Section 14(c) of the
U.S. Plan.
VI. AWARD AGREEMENT
     A. Grant of Option.
          The Administrator hereby grants to individual named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) an option
(the “Option”) to purchase the number of Shares, as set forth in the Notice of
Grant, at the exercise price per share set forth in the Notice of Grant (the
“Exercise Price”), subject to the terms and conditions of the Plan, which are
incorporated herein by reference. Subject to Section 19(c) of the U.S. Plan, in
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
U.S. Plan or French Plan, as applicable, will prevail.
     B. Exercise of Option.
          1. Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Award Agreement.
          2. Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”) or in
such other form and manner as determined by the Administrator, which will state
the election to exercise the Option, the number of Shares in respect of which
the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable withholding taxes as set forth in Section H of this Award Agreement.
This Option will be deemed to be exercised upon receipt by the Company of such
fully executed Exercise Notice accompanied by such aggregate Exercise Price.
               No Shares will be issued pursuant to the exercise of this Option
unless such issuance and exercise comply with Applicable Laws.
     C. Method of Payment.
          Payment of the aggregate Exercise Price will be by any of the
following, or a combination thereof, at the election of Participant:
          1. cash;
          2. check; or

-2-



--------------------------------------------------------------------------------



 



          3. consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan.
     D. Non-Transferability of Option.
          This Option may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution and may be exercised during the
lifetime of Participant only by Participant.
     E. Term of Option.
          This Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Award Agreement.
     F. Restrictions on Sale of Shares. Notwithstanding any provisions of the
U.S. Plan or this Award Agreement to the contrary, in the event Participant
vests in and exercises the Option prior to the fourth anniversary of the Grant
Date, after issuance of the Shares to Participant upon exercise of the Option,
Participant will not be permitted to sell, transfer, pledge, hypothecate or
assign such Shares until the fourth anniversary of the Grant Date or such other
date as is required to comply with the applicable holding period for
French-qualified Options set forth by Section 163 bis C of the French Tax Code,
as amended. If the holding period applicable to Shares underlying the
French-qualified Options is not met, this Option may not receive favorable tax
and social security treatment under French law. This restriction does not apply
in the event of Participant’s death and Disability (as defined in the French
Plan). In the event of Forced Retirement or dismissal as defined by Section 91 –
ter of Exhibit II of the French Tax Code, as amended, and as construed by the
French Tax Circulars and subject to fulfillment of selected conditions for
French-qualified Options, this holding period restriction does not apply for
Options that have been exercised at least three (3) months prior to the
effective date of the Forced Retirement or at least three (3) months prior to
the receipt of the notice of dismissal by Participant.
     G. Specific Restriction for Managing Directors. Notwithstanding any
provision in this Award Agreement, if Participant is a managing director under
French law (“mandataires sociaux,” i.e., Président du Conseil d’Administration,
Directeur Général, Directeur Général Délégué, Membre du Directoire, Gérant de
Sociétés par actions), the Administrator, in its sole discretion, may (i)
prohibit Participant from exercising all or a portion of the Option or
(ii) require Participant to hold a certain percentage of the Shares acquired
upon exercise of the Option in a brokerage account designated by the Company,
until such time as Participant ceases to serve as a managing director. The
Administrator shall exercise its discretion under this Section G only to the
extent that it is a requirement for French-qualified Options to impose such
restrictions on managing directors.
     H. Tax Obligations.
          1. Withholding Taxes. Regardless of any action the Company or the
Parent or Subsidiary employing or retaining Participant (the “Employer”) takes
with respect to any or all income tax, social security, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by Participant is and remains Participant’s responsibility and that the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including, but not limited to, the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
dividends, if any; and (b) do not commit to continue to structure the terms of
the grant or any aspect of the Option to reduce or eliminate Participant’s
liability for Tax-Related Items.

-3-



--------------------------------------------------------------------------------



 



               Prior to the relevant taxable event, Participant agrees to make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding and payment on account obligations of the Company and/or the
Employer. In this regard, if permissible under local law, Participant authorizes
the Company and/or the Employer, at their discretion, to satisfy the obligations
with regard to all Tax-Related Items legally payable by Participant by one or a
combination of the following:
               (i) withholding from Participant’s wages or other cash
compensation paid to Participant by the Company and/or the Employer; or
               (ii) withholding from proceeds of the sale of Shares acquired
upon exercise of the Option; or
               (iii) arranging for the sale of Shares acquired upon exercise of
the Option (on Participant’s behalf and at Participant’s direction pursuant to
this authorization); or
               (iv) withholding in Shares, provided that the Company only
withholds the amount of Shares necessary to satisfy the minimum withholding
amount or such other amount as may be necessary to avoid adverse accounting
treatment. If the Company satisfies the obligation for Tax-Related Items by
withholding a number of Shares as described herein, Participant shall be deemed,
for tax purposes only, to have been issued the full number of Shares subject to
the exercised portion of the Option, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items due as a
result of the exercise of the Option.
               Finally, Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Participant’s participation in the Plan or Participant’s
purchase of Shares that cannot be satisfied by the means previously described.
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to deliver Shares if Participant fails to comply with
Participant’s obligations in connection with the Tax-Related Items as described
in this section.
          2. Code Section 409A. Under Code Section 409A, an option that vests
after December 31, 2004 that was granted with a per share exercise price that is
determined by the U.S. Internal Revenue Service (the “IRS”) to be less than the
fair market value of a Share on the date of grant (a “discounted option”) may be
considered “deferred compensation.” An option that is a “discounted option” may
result in (a) income recognition by Participant (if they are a U.S. taxpayer)
prior to the exercise of the option, (b) an additional twenty percent (20%) tax,
and (c) potential penalty and interest charges. Participant acknowledges that
the Company cannot and has not guaranteed that the IRS will agree that the per
share exercise price of this Option equals or exceeds the fair market value of a
Share on the Date of Grant in a later examination. Participant agrees that if
the IRS determines that the Option was granted with a per share exercise price
that was less than the fair market value of a Share on the Date of Grant,
Participant will be solely responsible for Participant’s costs related to such a
determination.
               The Board reserves the right, to the extent it deems necessary or
advisable in its sole discretion, to unilaterally alter or modify this Award
Agreement to ensure that all Options provided to Participants who are U.S.
taxpayers are made in such a manner that either qualifies for exemption from or
complies with Section 409A of the Code; provided, however, that the Company
makes no representation that the Options will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to the Options.

-4-



--------------------------------------------------------------------------------



 



     I. Entire Agreement; Governing Law.
          The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. This grant of Options
and the provisions of the Award Agreement are governed by, and construed in
accordance with the internal substantive laws, but not the choice of law rules,
of Utah. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this grant or the
Award Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Utah and agree that such litigation shall be
conducted only in the courts of Utah, Fourth District, or the federal courts for
the United States for the 10th Circuit, and no other courts, where this grant is
made and/or to be performed.
     J. NO GUARANTEE OF CONTINUED SERVICE.
          PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS AN
EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR AT THE WILL OF THE COMPANY (AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE WITH PARTICIPANT’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PARTICIPANT’S RELATIONSHIP AS AN
EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR AT ANY TIME.
     K. Nature of Grant.
          In accepting the grant, Participant acknowledges that:
          (1) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this Award
Agreement;
          (2) the grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of Options, or
benefits in lieu of Options, even if Options have been granted repeatedly in the
past;
          (3) all decisions with respect to future Option grants, if any, will
be at the sole discretion of the Company;
          (4) Participant is voluntarily participating in the Plan;
          (5) the Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of Participant’s employment contract,
if any;
          (6) the Option is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service

-5-



--------------------------------------------------------------------------------



 



payments, bonuses, long-service awards, pension or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or the Employer;
          (7) in the event that Participant is not an employee of the Company,
the Option grant and Participant’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company; and
furthermore, the Option grant will not be interpreted to form an employment
contract with any Parent, Subsidiary or affiliate of the Company;
          (8) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          (9) if the underlying Shares do not increase in value, the Option will
have no value;
          (10) if Participant exercises the Option and obtains Shares, the value
of those Shares acquired upon exercise may increase or decrease in value, even
below the Exercise Price;
          (11) in consideration of the grant of the Option, no claim or
entitlement to compensation or damages shall arise from termination of the
Option or diminution in value of the Option or Shares purchased through exercise
of the Option resulting from termination of Participant’s status as a Service
Provider by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws) and Participant irrevocably releases the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing this Award Agreement, Participant shall be deemed
irrevocably to have waived any entitlement to pursue such claim;
          (12) in the event of termination of Participant’s status as a Service
Provider (whether or not in breach of local labor laws), Participant’s right to
vest in the Option under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively a Service Provider and will not be
extended by any notice period mandated under local law (e.g., active service
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of termination of active service as a Service
Provider (whether or not in breach of local labor laws), Participant’s right to
exercise the Option after termination of service, if any, will be measured by
the date of termination of Participant’s active service and will not be extended
by any notice period mandated under local law; the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively a
Service Provider for purposes of the Participant’s Option grant;
          (13) the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding Participant’s
participation in the Plan, or Participant’s acquisition or sale of the
underlying Shares; and
          (14) Participant is hereby advised to consult with Participant’s own
personal tax, legal and financial advisors regarding Participant’s participation
in the Plan before taking any action related to the Plan.
     L. Data Privacy.
          Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
Parents, Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

-6-



--------------------------------------------------------------------------------



 



          Participant understands that the Company and the Employer may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
          Participant understands that Data will be transferred to E*TRADE
FINANCIAL, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than France. Participant understands that
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting Participant’s local human resources
representative. Participant authorizes the Company, E*TRADE FINANCIAL and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participants
participation in the Plan. Participant understands that Participant may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Participant understands,
however, that refusing or withdrawing consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that Participant may contact Participant’s local human resources
representative.
     M. Language.
          If Participant has received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control, unless otherwise prescribed by local law.
     N. Electronic Delivery and Acceptance.
          The Company may, in its sole discretion, decide to deliver any
documents related to the Participant’s participation in the Plan by electronic
means or request Participant’s consent to participate in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.
     O. Disqualification of French-qualified Options. If the French-qualified
Options are otherwise modified or adjusted in a manner in keeping with the U.S.
Plan or as mandated as a matter of law and the modification or adjustment is
contrary to the terms and conditions of the French Plan or French laws, the
Options may no longer qualify as French-qualified Options. If the Options no
longer qualify as French-qualified Options, the Administrator may, provided it
is authorized to do so under the Plan, determine to lift, shorten or terminate
certain restrictions applicable to the exercise of the Options or the sale of
Shares which may have been imposed under the French Plan and this Award
Agreement.

-7-



--------------------------------------------------------------------------------



 



     P. Severability.
          The provisions of this Award Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
[Remainder of Page Intentionally Left Blank]

-8-



--------------------------------------------------------------------------------



 



     By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement. Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement. Participant further agrees
to notify the Company upon any change in the residence address indicated below.
     By clicking on the “I accept” button or by signing and returning this
document providing for the terms and conditions of the grant, Participant
confirms having read and understood the documents relating to this grant (the
Notice of Grant, the U.S. Plan as amended by the French Plan and this Award
Agreement) which were provided to Participant in the English language.
Participant accepts the terms of those documents accordingly.
     En cliquant sur le bouton “J’accepte” ou en signant et renvoyant le présent
document décrivant les termes et conditions de cette attribution, le Participant
confirme avoir lu et compris les documents relatifs à cette attribution (le
Formulaire d’Attribution, le Plan U.S. tel qu’amendé par le Plan pour la France
et ce Contrat d’Attribution) qui ont été communiqués au Participant en langue
anglaise. Le Participant en accepte les termes en connaissance de cause.

         
PARTICIPANT:
  OMNITURE, INC.      
 
       
 
Signature
 
 
By    
 
       
 
       
Print Name
  Print Name    
 
       
 
       
Residence Address
  Title    
 
       
 
         
 
       

-9-



--------------------------------------------------------------------------------



 



EXHIBIT A
OMNITURE, INC.
2006 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Omniture, Inc.
550 East Timpanogos Circle
Orem, Utah 84097
Attention: Stock Plan Administration
     13. Exercise of Option. Effective as of today,
                                        ,                      , the undersigned
(“Purchaser”) hereby elects to purchase                                         
shares (the “Shares”) of the Common Stock of Omniture, Inc. (the “Company”)
under and pursuant to the 2006 Equity Incentive Plan (the “U.S. Plan”), the
Rules of the Omniture, Inc. 2006 Equity Incentive Plan for the Grant of Options
to Participants in France (the “French Plan,” together with the U.S. Plan, the
“Plan”) and the Award Agreement dated                                         ,
                     (the “Award Agreement”). The Exercise Price for the Shares
will be $                    .___, as required by the Award Agreement.
     14. Delivery of Payment. Purchaser herewith delivers to the Company the
full Exercise Price for the Shares and any applicable Tax-Related Items as set
forth in Section H of the Award Agreement.
     15. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.
     16. Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the U.S.
Plan.
     17. Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax or social security advice.
     18. Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement (constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. The terms of this
Exercise Notice are governed by, and construed in accordance with, the internal
substantive laws, but not the choice of law rules, of Utah. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the Option grant or the terms of the Award

 



--------------------------------------------------------------------------------



 



Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Utah and agree that such litigation shall be
conducted only in the courts of Utah, Fourth District, or the federal courts for
the United States for the 10th Circuit, and no other courts, where this Option
grant is made and/or to be performed.

         
Submitted by:
  Accepted by:    
 
       
PURCHASER:
  OMNITURE, INC.      
 
       
 
Signature
 
 
By    
 
       
 
       
Print Name
  Its    
 
       
Address:
  Address:    
 
       
 
  Omniture, Inc.    
 
       
 
  550 East Timpanogos Circle
Orem, Utah 84097    
 
       
 
  Attention: Stock Plan Administration    
 
       
 
       
 
       
 
  Date Received    

-2-



--------------------------------------------------------------------------------



 



UK SUB-PLAN OF THE
OMNITURE, INC. 2006 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
UK PARTICIPANTS
     Unless otherwise defined herein, the terms defined in the UK Sub-plan of
the Omniture, Inc. 2006 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Award Agreement.

              VII. NOTICE OF STOCK OPTION GRANT    
 
           
 
  Participant’s Name:        
 
     
 
   
 
  Participant’s Address:        
 
           
 
           
 
           

     You have been granted an option to purchase Shares of the Company, subject
to the terms and conditions of the Plan, the Joint Election and this Award
Agreement, as follows:

                  Grant Number:        
 
                  Date of Grant:      
 
             
 
  Vesting Commencement Date:      
 
           
 
     
 
   
 
  Exercise Price per Share:        
 
           
 
           
 
  Total Number of Shares Granted:        
 
           
 
           
 
  Total Exercise Price:        
 
           

             
 
  Type of Option:   UK Unapproved Option
 
   

             
 
  Term/Expiration Date:        
 
     
 
   

     Vesting Schedule:
     Subject to accelerated vesting as set forth below or in the Plan, this
Option may be exercised, in whole or in part, in accordance with the following
four (4) year vesting schedule:
Twenty-five percent (25%) of the Shares subject to the Option will vest on the
one (1) year anniversary of the Vesting Commencement Date, and 1/48 of the
Shares subject to the Option will vest each month thereafter on the same day of
the month as the Vesting Commencement Date (and if there is no corresponding
day, on the last day of such month), provided that Participant continues to be
an Employee through such vesting dates.

 



--------------------------------------------------------------------------------



 



     Termination Period:
     This Option shall be exercisable for three (3) months after Participant
ceases to be an Employee, unless such termination is due to Participant’s death
or Disability, in which case this Option shall be exercisable for one (1) year
after Participant ceases to be an Employee. Notwithstanding the foregoing, in no
event may this Option be exercised after the Term/Expiration Date as provided
above and may be subject to earlier termination as provided in Section 14(c) of
the Plan.
VIII. AWARD AGREEMENT
     A. Grant of Option.
          The Administrator hereby grants to individual named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) an option
(the “Option”) to purchase the number of Shares, as set forth in the Notice of
Stock Option Grant above, at the exercise price per share set forth in the
Notice of Grant (the “Exercise Price”), subject to the Joint Election (as
defined in Section H of this Award Agreement), the terms and conditions of the
UK Sub-Plan of the Omniture, Inc. 2006 Equity Incentive Plan (the “Plan”), which
is incorporated herein by reference. Subject to Section 19(c) of the Plan, in
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan will prevail SAVE THAT in respect of (i) any payment or other matter
relating to the Option Tax Liability (as defined in paragraph Section G(b) of
this Award Agreement), the terms of this Award Agreement shall prevail; and
(ii) in respect of any employer’s NICs (as defined by Section H of this Award
Agreement), the terms of the Joint Election will prevail.
     B. Exercise of Option.
          1. Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Award Agreement.
          2. Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”) or in
such other form and manner as determined by the Administrator, which will state
the election to exercise the Option, the number of Shares in respect of which
the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares payment of the Option
Tax Liability and payment of any liability arising under the terms of the Joint
Election and confirmation that a Section 431 Election has been completed (in the
format set out in Exhibit B or in such other form as determined by HM Revenue &
Customs from time to time). together with any applicable withholding taxes. This
Option will be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by the aggregate Exercise Price, such
payments and the Section 431 confirmation.
               No Shares will be issued pursuant to the exercise of this Option
unless such issuance and exercise comply with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares will be considered
transferred to Participant on the date the Option is exercised with respect to
such Exercised Shares.
     C. Method of Payment.
          Payment of the aggregate Exercise Price will be by any of the
following, or a combination thereof, at the election of Participant:

-2-



--------------------------------------------------------------------------------



 



          1. cash;
          2. cheque;
          3. consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan; or
          4. surrender of other Shares which, (a) in the case of Shares acquired
from the Company, either directly or indirectly, have been owned by the
Participant and not subject to a substantial risk of forfeiture for more than
six (6) months on the date of surrender, and (b) have a Fair Market Value on the
date of surrender equal to the aggregate Exercise Price of the Exercised Shares,
the Option Tax Liability and the liability under the Joint Election.
     D. Non-Transferability of Option.
          This Option may not be transferred in any manner other than to the
personal representatives on the death of the Participant. The Option may be
exercised during the lifetime of Participant only by Participant.
     E. Term of Option.
          This Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Award Agreement.
     F. Tax Obligations.
          1. Withholding Taxes. In the event that the Company determines that it
is required to withhold any tax as a result of the exercise of this option, the
Participant, as a condition to the exercise of this option, must pay or provide
for any Option Tax Liability. Payment of any liability arising under the terms
of the Joint Election shall be payable in accordance with the terms of the Joint
Election.
          2. Taxation Consequences. The Participant should obtain advice from an
appropriate independent professional adviser in relation to the United Kingdom
taxation implications of the grant, exercise, assignment, release, cancellation
or any other disposal of this Option (the “Trigger Event”) pursuant to the Plan
and on any subsequent sale of the Option Shares. The Participant should also
take advice in respect of the United Kingdom taxation indemnity provisions
comprising Sections G.1. and G.2. below.
     G. Participants Taxation Indemnity.
          1. To the extent permitted by law, the Participant hereby agrees to
indemnify and keep indemnified the Company and the Company as trustee for and on
behalf of any related corporation, in respect of any liability or obligation of
the Company and/or any related corporation to account for income tax (under
PAYE) or any other taxation provisions and primary Class 1 National Insurance
Contributions (“NICs”) in the United Kingdom to the extent arising from a
Trigger Event or arising out of the acquisition, retention and disposal of the
Shares acquired pursuant to this Option.
          2. The Company shall not be obliged to allot and issue any Shares or
any interest in Shares pursuant to the exercise of an Option unless and until
the Participant has paid to the Company such sum as is, in the opinion of the
Company, sufficient to indemnify the Company in full against any liability the
Company has to account to HM Revenue & Customs for any amount of, or
representing, income tax and/or primary NICs (the “Option Tax Liability”), or
the Participant has made such other arrangement as in the

-3-



--------------------------------------------------------------------------------



 



opinion of the Company will ensure that the full amount of any Option Tax
Liability will be recovered from the Participant within such period as the
Company may then determine.
          3. In the absence of any such other arrangement being made, the
Company shall have the right to retain out of the aggregate number of shares to
which the Participant would have otherwise been entitled upon the exercise of
this option, such number of Shares as, in the opinion of the Company, will
enable the Company to sell as agent for the Participant (at the best price which
can reasonably expect to be obtained at the time of the sale) and to pay over to
the Company sufficient monies out of the net proceeds of sale, after deduction
of all fees, commissions and expenses incurred in relation to such sale, to
satisfy the Participant’s liability under such indemnity.
     H. Employer’s NICs. As consideration of the grant of an Option under the
Plan the Participant has joined with the Company, or if and to the extent that
there is a change in the law, any other company or person who is or becomes a
secondary contributor for NIC purposes in respect of this Option (the “Secondary
Contributor”) in making an election (in such terms and such form as provided in
paragraphs 3A and 3B of Schedule 1 to the Social Security Contributions and
Benefits Act 1992) which has been approved by HM Revenue & Customs (the “Joint
Election”), for the transfer of the whole or any liability of the Secondary
Contributor to Employer’s Class 1 NICs to be transferred to the Participant.
     I. Data Protection.
          1. In order to facilitate the administration of the Plan, it will be
necessary for the Company (or its payroll administrators) to collect, hold and
process certain personal information about the Participant and to transfer this
data to the Company and to certain third parties such as brokers with whom the
Participant may elect to deposit any share capital under the Plan, including
E*TRADE FINANCIAL. The Participant consents to the Company (or its payroll
administrators) collecting, holding and processing its personal data and
transferring this data to any other third parties insofar as is reasonably
necessary to implement, administer and manage the Plan.
          2. Where the transfer is to be to a destination outside the European
Economic Area, the Company shall take reasonable steps to ensure that the
Participant’s personal data continues to be adequately protected and securely
held.
          3. The Participant understands that the Participant may, at any time,
view its personal data, require any necessary corrections to it or withdraw the
consents herein in writing by contacting the Human Resources Department of the
Company (but acknowledges that without the use of such data it may not be
practicable for the Company to administer the Participant’s involvement in the
Plan in a timely fashion or at all and this may be detrimental to the
Participant).
     J. Entire Agreement; Governing Law.
          The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. This grant of Options
and the provisions of this Award Agreement are governed by and construed in
accordance with the internal substantive laws, but not the choice of law rules,
of the State of Utah. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
grant or the Award Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of Utah and agree that such litigation shall
be conducted only in the courts of Utah, Fourth District, or the federal courts
for the United States for the 10th Circuit, and no other courts, where this
grant is made and/or to be performed.

-4-



--------------------------------------------------------------------------------



 



     K. NO GUARANTEE OF CONTINUED SERVICE.
          PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS AN
EMPLOYEE (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR
PURCHASING SHARES HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS AN EMPLOYEE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR
AT ALL, AND WILL NOT INTERFERE WITH PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT
TO TERMINATE PARTICIPANT’S RELATIONSHIP AS AN EMPLOYEE AT ANY TIME, WITH OR
WITHOUT CAUSE.
     L. Nature of Grant.
          In accepting the grant, Participant acknowledges that:
          (1) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this Award
Agreement;
          (2) the grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of Options, or
benefits in lieu of Options, even if Options have been granted repeatedly in the
past;
          (3) all decisions with respect to future Option grants, if any, will
be at the sole discretion of the Company;
          (4) Participant is voluntarily participating in the Plan;
          (5) the Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of Participant’s employment contract,
if any;
          (6) the Option is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company or the Employer;
          (7) in the event that Participant is not an employee of the Company,
the Option grant and Participant’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company; and
furthermore, the Option grant will not be interpreted to form an employment
contract with any Parent, Subsidiary or affiliate of the Company;
          (8) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          (9) if the underlying Shares do not increase in value, the Option will
have no value;
          (10) if Participant exercises the Option and obtains Shares, the value
of those Shares acquired upon exercise may increase or decrease in value, even
below the Exercise Price;

-5-



--------------------------------------------------------------------------------



 



          (11) in consideration of the grant of the Option, no claim or
entitlement to compensation or damages shall arise from termination of the
Option or diminution in value of the Option or Shares purchased through exercise
of the Option resulting from termination of Participant’s status as a Service
Provider by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws) and Participant irrevocably releases the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by signing this Award Agreement, Participant shall be deemed
irrevocably to have waived any entitlement to pursue such claim;
          (12) in the event of termination of Participant’s status as a Service
Provider (whether or not in breach of local labor laws), Participant’s right to
vest in the Option under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively a Service Provider and will not be
extended by any notice period mandated under local law (e.g., active service
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of termination of active service as a Service
Provider (whether or not in breach of local labor laws), Participant’s right to
exercise the Option after termination of service, if any, will be measured by
the date of termination of Participant’s active service and will not be extended
by any notice period mandated under local law; the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively a
Service Provider for purposes of the Participant’s Option grant;
          (13) the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding Participant’s
participation in the Plan, or Participant’s acquisition or sale of the
underlying Shares; and
          (14) Participant is hereby advised to consult with Participant’s own
personal tax, legal and financial advisors regarding Participant’s participation
in the Plan before taking any action related to the Plan.
     M. Language.
          If Participant has received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control, unless otherwise prescribed by local law.
     L. Electronic Delivery.
          The Company may, in its sole discretion, decide to deliver any
documents related to the Participant’s participation in the Plan by electronic
means or to request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
     M. Severability.
          The provisions of this Award Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
[Remainder of Page Intentionally Left Blank]

-6-



--------------------------------------------------------------------------------



 



     By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan, this Award
Agreement and the Joint Election. Participant has reviewed the Plan, this Award
Agreement and the Joint Election in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Award Agreement and the
Joint Election and fully understands all provisions of the Plan, this Award
Agreement and the Joint Election. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan, Award Agreement and the
Joint Election. Participant further agrees to notify the Company upon any change
in the residence address indicated below.

         
PARTICIPANT:
  OMNITURE, INC.    
 
       
 
Signature
 
 
By    
 
       
 
       
Print Name
  Print Name    
 
       
 
       
Residence Address
  Title    
 
       
 
       
 
       
 
       

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
UK SUB-PLAN OF THE
OMNITURE, INC. 2006 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
Omniture, Inc.
550 East Timpanogos Circle
Orem, Utah 84097
United States of America
Attention: Stock Plan Administration
     19. Exercise of Option. Effective as of today,
                                        ,                     , the undersigned
(“Purchaser”) hereby elects to purchase                                         
shares (the “Shares”) of the Common Stock of Omniture, Inc. (the “Company”)
under and pursuant to the UK Sub-plan of the Omniture, Inc. 2006 Equity
Incentive Plan (the “Plan”) and the Award Agreement dated September 30, 2008
(the “Award Agreement”) and the Joint Election dated                     , ___.
The Exercise Price for the Shares will be $                    .___, as required
by the Award Agreement.
     20. Delivery of Payment. Purchaser herewith delivers to the Company:

  (a)   the full Exercise Price for the Shares;     (b)   payment in respect of
the Option Tax Liability (as defined in the Award Agreement); and     (c)  
confirmation that the Purchaser has delivered to the Secondary Contributor (as
defined in the Award Agreement) the liability pursuant to the Joint Election and
the Section 431 Election as set forth in the Award Agreement.

     21. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.
     22. Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 14 of the Plan.
     23. Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

 



--------------------------------------------------------------------------------



 



     24. Entire Agreement; Governing Law. The Plan, the Award Agreement and the
Joint Election are incorporated herein by reference. This Agreement, the Plan,
the Award Agreement and the Joint Election constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Purchaser with
respect to the subject matter hereof, and may not be modified adversely to the
Purchaser’s interest except by means of a writing signed by the Company and
Purchaser. The terms of this Exercise Notice are governed by, and construed in
accordance with, the internal substantive laws, but not the choice of law rules,
of the State of Utah. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
Option grant or the terms of theAward Agreement, the parties hereby submit to
and consent to the exclusive jurisdiction of the State of Utah and agree that
such litigation shall be conducted only in the courts of Utah, Fourth District,
or the federal courts for the United States for the 10th Circuit, and no other
courts, where this Option grant is made and/or to be performed.

         
Submitted by:
      Accepted by:
 
       
PURCHASER:
      OMNITURE, INC.:
 
       
Signature:
      By:
 
     
 
 
       
Name:
      Name:
 
     
 
(please print)
       
 
       
 
      Title:
 
       
 
       
Residence Address:
       
 
       
 
      Address:
 
         
 
 
 
       
Omniture, Inc.
550 East Timpanogos Circle
Orem, Utah 84097
United States of America
Attention: Stock Plan Administration

-2-



--------------------------------------------------------------------------------



 



EXHIBIT B
Joint Election under s431 ITEPA 2003 for full or partial disapplication of
Chapter 2 Income Tax (Earnings and Pensions) Act 2003
One Part Election
1. Between

                 
 
  the Employee:            
 
  whose National Insurance Number is:    
 
   
 
       
 
   
 
               
 
  and            
 
               
 
  the Company (who is the Employee’s employer):   Omniture Limited    
 
               
 
  of Company Registration Number:     05149955      

2. Purpose of Election
     This joint election is made pursuant to section 431(1) or 431(2) Income Tax
(Earnings and Pensions) Act 2003 (ITEPA) and applies where employment-related
securities, which are restricted securities by reason of section 423 ITEPA, are
acquired.
     The effect of an election under section 431(1) is that, for the relevant
Income Tax and NIC purposes, the employment-related securities and their market
value will be treated as if they were not restricted securities and that
sections 425 to 430 ITEPA do not apply. An election under section 431(2) will
ignore one or more of the restrictions in computing the charge on acquisition.
Additional Income Tax will be payable (with PAYE and NIC where the securities
are Readily Convertible Assets).
     Should the value of the securities fall following the acquisition, it is
possible that Income Tax/NIC that would have arisen because of any future
chargeable event (in the absence of an election) would have been less than the
Income Tax/NIC due by reason of this election. Should this be the case, there is
no Income Tax/NIC relief available under Part 7 of ITEPA 2003; nor is it
available if the securities acquired are subsequently transferred, forfeited or
revert to the original owner.

 



--------------------------------------------------------------------------------



 



3. Application
     This joint election is made not later than 14 days after the date of
acquisition of the securities by the employee and applies to:

             
 
  Number of securities:        
 
     
 
   
 
  Description of securities:   Common Stock of Omniture, Inc.      
 
  Name of issuer of securities:   Omniture, Inc    

     To be acquired by the Employee after                      under the terms
of the UK Sub-Plan of the Omniture, Inc. 2006 Equity Incentive Plan.
4. Extent of Application
     This election disapplies S.431(1) ITEPA: All restrictions attaching to the
securities.
5. Declaration
     This election will become irrevocable upon the later of its signing or the
acquisition (and each subsequent acquisition) of employment-related securities
to which this election applies.
     In signing this joint election, we agree to be bound by its terms as stated
above.

             
 
      / /
 
   
 
 
 
Signature (Employee)   Date    
 
           
 
      / /
 
   
 
 
 
Signature (for and on behalf of the company)   Date    
 
           
 
           
 
  Position in company        
 
           

-2-



--------------------------------------------------------------------------------



 



DATED: [date of grant]

 
 
OMNITURE INC.
- and -
OMNITURE LIMITED
- and -
PARTICIPANT
 
 
JOINT ELECTION
RELATING TO THE UK SUB-PLAN OF
THE OMNITURE, INC. 2006 EQUITY INCENTIVE PLAN
 
 
 
TAYLOR WESSING LLP
Carmelite
50 Victoria Embankment
Blackfriars
London EC4Y 0DX
Tel: +44 (0)20 7300 7000
Fax: +44 (0)20 7300 7100
DX 41 London
Ref: DNK/AXC

 



--------------------------------------------------------------------------------



 



JOINT ELECTION
BETWEEN

(1)   OMNITURE INC. whose office is located at 550 East Timpanogos Circle, Orem,
Utah 84097, United States of America (the “Company”);   (2)   OMNITURE LIMITED
(company registration number 05149955) whose registered office is located at
Whitefriars, Lewins Mead, Bristol BS21 2NT (the “Employer”); and   (2)   [Insert
Name of Participant] of [insert address of Participant] (the “Participant” which
shall include his executors or administrators in the case of his death).

INTRODUCTION

(A)   The Participant may be granted, from time to time, equity awards (each one
an “Award”) to acquire shares of common stock of the Company (the “Shares”) on
terms to be set out in Award Agreements to be issued pursuant to the UK Sub-Plan
of the Omniture Inc. 2006 Equity Incentive Plan (the “Plan”).   (B)   This joint
election (the “Joint Election”) is in an approved format. The grant, exercise,
cancellation, release, assignment or other disposal of an Award is subject to
the Participant entering into this Joint Election.   (C)   The Participant is
currently an employee of the Company.   (D)   The exercise, release,
cancellation, assignment or other disposal of an Award (a “Trigger Event”)
(whether in whole or in part), may result in the Company or, if and to the
extent that there is a change in law, any other company or person who becomes
the secondary contributor for National Insurance contributions (“NIC”) purposes
at the time of such Trigger Event having a liability to pay employer’s
(secondary) Class I NICs (or any tax or social security premiums which may be
introduced in substitution or in addition thereto) in respect of such Trigger
Event.   (E)   Where the context so admits, any reference in this Joint
Election:

  (i)   to the singular number shall be construed as if it referred also to the
plural number and vice versa;     (ii)   to the masculine gender shall be
construed as though it referred also to the feminine gender;     (iii)   to a
statute or statutory provision shall be construed as if it referred also to that
statute or provision as for the time being amended or re-enacted; and     (iv)  
Shares means shares of common stock of the Company.

 



--------------------------------------------------------------------------------



 



AGREED TERMS

1.   Joint Election

1.1   It is a condition of the exercise, cancellation, release, assignment or
other disposal of an Award that the Participant has entered into this Joint
Election with the Company.   1.2   The Participant and the Company elect to
transfer the liability (the “Liability”) for all of the employer’s (Secondary)
Class I NICs referred to in (D) above and charged on payments or other benefits
arising on a Trigger Event and treated as remuneration and earnings pursuant to
section 4(4)(a) of the Social Security Contributions and Benefit Act 1992
(“SSCBA”) to the Participant. This Joint Election is made pursuant to an
arrangement authorised by paragraph 3B, Schedule 1 of the SSCBA.   1.3   This
Joint Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of the Social Security Contributions and Benefits Act
1992 or the Social Security Contributions and Benefits (Northern Ireland) Act
1992.

2.   Restriction on registration until liability paid by Participant

The Participant hereby agrees that no Shares shall be registered in his name
until he has met the Liability as a result of a Trigger Event in accordance with
this Joint Election.

3.   Payment

3.1   Where, in relation to an Award, the Participant is liable, or is in
accordance with current practice at the date of the Trigger Event believed by
the Company to be liable (where it is believed that the shares under option are
readily convertible assets), to account to the HM Revenue & Customs for the
Liability, the Participant and the Company agree that, upon receipt of the funds
to meet the Liability from the Participant, such funds to meet the Liability
shall be paid to the Collector of Taxes or other relevant taxation authority by
the Company on the Participant’s behalf within 14 days of the end of the income
tax month in which the gain on the Option was made (“the 14 day period”) and for
the purposes of securing payment of the Liability the Participant will on the
occurrence of a Trigger Event:

  (a)   pay to the Company a cash amount equal to the Liability; and/or     (b)
  suffer a deduction from salary or other remuneration due to the Participant
such deduction being in an amount not exceeding the Liability; and/or     (c)  
at the request of the Company enter into such arrangement or arrangements
necessary or expedient with such person or persons (including the appointment of
a nominee on behalf of the Participant) to effect the sale of Shares acquired
through the exercise of the Option to cover all or any part of the Liability and
use the proceeds to pay the Company a cash amount equal to the Liability.

3.2   The Participant hereby irrevocably appoints the Company as his attorney
with full power in his name to execute or sign any document and do any other
thing which the Company may consider desirable for the purpose of giving effect
to the Participant satisfying the Liability under clause 3.1 and satisfying any
penalties and interest under clause 3.4, save that this power of attorney shall
be limited as set out below. The Participant further agrees to ratify and
confirm whatever the Company may lawfully do as his attorney. The power of
attorney granted in this clause shall be limited to the grant of a right for the
Company to enter into such an arrangement (as envisaged by clause 3.1(c)) on the
Participant’s behalf to sell sufficient of the Shares issued or

2



--------------------------------------------------------------------------------



 



transferred to the Participant on the exercise of the Option to meet the
Liability pursuant to clause 3.1 and any penalty or interest arising under
clause 3.4.

3.3   The Company shall pass all monies it has collected from the Participant in
respect of the Liability to the Collector of Taxes by no later than 14 days
after the end of the income tax month in which the Trigger Event occurred. The
Company shall be responsible for any penalties or interest that may arise in
respect of the Liability from any failure on its part after it has collected any
monies from the Participant to pass the Liability to the Collector of Taxes
within the said 14 days period.   3.4   If the Participant has failed to pay all
or part of the Liability to the Company within the 14 day period the Participant
hereby indemnifies the Company against such penalties or interest that the
Company would have to pay in respect of the late payment of all or part of the
Liability to the Collector of Taxes.

4.   Termination of Joint Election

4.1   This Joint Election shall cease to have effect on the occurrence of any of
the following:

  (a)   if the terms of this Joint Election are satisfied in the reasonable
opinion of the Company and the Participant;     (b)   if the Company and the
Participant jointly agree in writing to revoke this Joint Election;     (c)   if
the HM Revenue & Customs withdraws approval of this Joint Election so far as it
relates to share options covered by the Joint Election but not yet granted;    
(d)   if the Options lapse or no Option is otherwise capable of being exercised
pursuant to the UK Sub-Plan of the Plan; and/or     (e)   if the Company serves
notice on the Participant that the Joint Election is to cease to have effect.

5.   Further assurance

5.1   The Company and the Participant shall do all such things and execute all
such documents as may be necessary or desirable to ensure that this Joint
Election complies with all relevant legislation and/or HM Revenue & Customs
requirements.   5.2   The Participant shall notify the Company in writing of any
Trigger Event which occurs in relation to an Award within three (3) days of such
Trigger Event.

6.   Secondary Contributor

The Company enters into this Joint Election on its own behalf, or, if and to the
extent that there is a change in law, any other company or person who is or
becomes a secondary contributor for NIC purposes in respect of an Award. It is
agreed that the Company can enforce the terms of this Joint Election against the
Participant on behalf of any such company.

7.   Binding Effect

7.1   The Participant agrees to be bound by the terms of this Joint Election and
for the avoidance of doubt the Participant shall continue to be bound by the
terms of this Joint Election regardless of which country the Participant is
working in when the Liability arises and regardless of whether the Participant
is an employee of the Company when the Liability arises.

3



--------------------------------------------------------------------------------



 



7.2   The Company agrees to be bound by the terms of this Joint Election and for
the avoidance of doubt the Company shall continue to be bound by the terms of
this Joint Election regardless of which country the Participant is working in
when the Liability arises and regardless of whether the Participant is an
employee of the Company when the Liability arises.

8.   Governing Law

This Joint Election shall be governed by and construed in accordance with
English law and the parties irrevocably submit to the non-exclusive jurisdiction
of the English Courts to settle any claims, disputes or issues which may arise
out of this deed. This Joint Election has been executed and delivered as a deed
on the date written above.

     
SIGNED as a Deed by [Insert Name of Participant]:
   
 
   

in the presence of:

         
Witness signature:
       
 
       

         
Name:
       
 
       

         
Address:
       
 
       

         
Occupation:
       
 
       

SIGNED as a DEED
by OMNITURE INC.
acting by the under-mentioned
person(s) acting on the authority
of the Company in accordance
with the laws of the territory of
its incorporation:

         
 
       
 
       
 
  Authorised signatory    
 
       
 
       
 
       
 
  Authorised signatory    

SIGNED as a DEED
by OMNITURE LIMITED
acting by:

         
 
       
 
       
 
  Director    
 
       
 
       
 
       
 
  Director / Secretary    

4